PER CURIAM.
Appellant pleaded guilty to certain charges. At the change of plea hearing held on January 21, 1988, the trial court announced that appellant would be “required to pay costs in the amount of $250.” At sentencing on February 26, 1988, and without objection, the trial court announced that appellant would be charged $250 for court costs. We agree with appellant’s contention that he did not have notice and opportunity to object to the imposition of costs. See Wood v. State, 544 So.2d 1004, 1006 (Fla.1989); Jenkins v. State, 444 So.2d 947 (Fla.1984). Cf. Bull v. State, 548 So.2d 1103 (Fla.1989) (where trial court announces that it is imposing lien for services of court-appointed counsel and gives defendant 30 days to challenge amount of lien and defendant fails to challenge such lien, then defendant has waived argument).
Accordingly, we affirm appellant’s convictions and sentences, but strike the imposition of court costs without prejudice to the state to seek reassessment of the costs.
RYDER, A.C.J. and PARKER and ALTENBERND, JJ., concur.